     Case 1:21-cv-00793-TWT-JKL Document 1 Filed 02/24/21 Page 1 of 11




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

 TONY DOZIER,


               Plaintiff,
    v.                                           Civil Action File No:


 JB HUNT TRANSPORT CO.,                          JURY TRIAL DEMANDED
                Defendant.


                                   COMPLAINT

         Plaintiff Tony Dozier (“Dozier” or “Plaintiff”) brings this action for relief and

damages against Defendant JB Hunt Transport Inc.., (“JB Hunt” or “Defendant”)

based on the following:

                             NATURE OF THE ACTION

         This action arises under the Age Discrimination in Employment Act of 1967,

29 U.S.C.A. §623, et seq. (“ADEA”), based on Plaintiff Dozier’s unlawful

termination based on his age. Defendant also retaliated against Plaintiff Dozier for



                                             1
      Case 1:21-cv-00793-TWT-JKL Document 1 Filed 02/24/21 Page 2 of 11




engaging in protected activity in violation of § 623(d) by interfering with his efforts

to gain employment post-termination. Plaintiff’s action also presents a claim against

JB Hunt for tortious interference with a business relationship with third parties,

arising from JB Hunt acting with malice and intent to injure Dozier by making false

and derogatory representations to Dozier’s prospective employers following his

termination of employment, which has caused those employers to fail to enter into

anticipated business relationships with Dozier. In this action under federal and state

law Plaintiff seeks compensatory damages, back pay, front pay, lost benefits,

liquidated damages, punitive damages, as well as attorneys’ fees and costs of

litigation.

                          THE PARTIES

       2.     Dozier is a citizen of the United States. During the time of the events

alleged in this complaint, Dozier was over the age of 40 who drove trucks for JB

Hunt from its Forest Park hub located in Clayton County, Georgia.

       3.     JB Hunt is a national trucking company that operates in Georgia.




                                          2
      Case 1:21-cv-00793-TWT-JKL Document 1 Filed 02/24/21 Page 3 of 11




      4.     JB Hunt is an ADEA covered entity because it employs more than 20

persons and has continuously been an employer engaged in an industry affecting

commerce.

              SUBJECT MATTER JURISDICTION AND VENUE

      5.     Jurisdiction of this court is invoked pursuant to 28 U.S.C.A. §§1331

and 1343.

      6.     Venue is proper in this district and division under 28 U.S.C.A. §1391

as Defendant conducts business in, and the alleged unlawful acts occurred in, this

district and division.

                          PERSONAL JURISDICTION

      7. Defendant may be served with proper process concerning this civil action

through its registered agent, presently registered with the Georgia Secretary of State

Corporations Division: CSC of Cobb County Inc., 192 Anderson Street SE, Suite

125, Marietta, Georgia 30060.




                                          3
      Case 1:21-cv-00793-TWT-JKL Document 1 Filed 02/24/21 Page 4 of 11




                EXHAUSTION OF ADMINISTRATIVE REMEDIES

       8.       Plaintiff Dozier filed a charge of discrimination against Defendant JB

Hunt with the Equal Employment Opportunity Commission (“EEOC”), Charge No.

410-2020-08317, on September 14, 2020. A copy of this charge is attached as

Exhibit A.

       9.       Plaintiff Dozier subsequently filed an amended charge on January 7,

2021, alleging post-employment retaliation. A copy of this charge is attached at

Exhibit B.

       10.      Plaintiff timely files this action within 90 days of the issuance of a Right

to Sue Letter, which is attached as Exhibit C.

       11.      All administrative remedies have been satisfied prior to the filing of this

civil action.

                             FACTUAL ALLEGATIONS

       12.      In 2014, Dozier, at the age of 57, was hired as a truck driver at JB

Hunt’s Forest Park, Georgia facility.




                                              4
      Case 1:21-cv-00793-TWT-JKL Document 1 Filed 02/24/21 Page 5 of 11




      13.    Dozier drove for JB Hunt for six years, compiling an exemplary driving

record, including an award for driving five continuous years without a safety

violation. Dozier was never disciplined for any driving or safety infraction.

      14.    Dozier, who is 63 at the time this lawsuit is filed, observed that while

JB Hunt employed drivers of various ages, there was an internal culture at the

company that preferred hiring younger drivers, who were typically paid less and not

close to eligibility for retirement benefits.

      15.    JB Hunt developed a reputation among employees for unjustified

terminations of older drivers who were approaching retirement and as a result were

on the verge of being entitled to receive substantial additional benefits from the

Company.

      16.    On or about June 27, 2020, Dozier was suddenly informed that he was

being terminated for misusing the cruise control function in his truck. Dozier had in

fact always complied with all known safe driving protocols regarding cruise control,

and JB Hunt did not identify to Dozier the nature of his alleged misuse of the

function.




                                            5
      Case 1:21-cv-00793-TWT-JKL Document 1 Filed 02/24/21 Page 6 of 11




      17.    JB Hunt terminated Dozier without any form of progressive discipline,

such as warning, reprimand, or suspension, and without any evidence that Dozier

had an accident or had posed a safety threat.

      18.    Dozier was qualified to do his job as a truck driver at the time of his

discharge.

      19.    Following his termination, Dozier's job duties as a truck driver were

reassigned, delegated, or subsumed by predominantly younger truck drivers who

could be paid less and were not as close to vesting for retirement benefits as Dozier.

      20.    Dozier was told by a JB Hunt employee that in the weeks before

Dozier’s abrupt firing, the company fired several other older drivers based on the

same pretext of violating cruise control policies.

      21.    At the time he was terminated, Dozier was four months from vesting in

JB Hunt’s retirement benefits plan.

      22. JB Hunt has no legitimate non-discriminatory reason for ending Dozier’s

employment.




                                          6
      Case 1:21-cv-00793-TWT-JKL Document 1 Filed 02/24/21 Page 7 of 11




      23.    JB Hunt’s purported legitimate nondiscriminatory reason for ending

Dozier’s employment (i.e. - his alleged violation of cruise control policies) is a

pretext for terminating his employment on the basis of age, in order to avoid

continuing to pay him a higher salary (in comparison to younger drivers) and to

avoid having to pay him retirement benefits.

      24.    Following his termination, Dozier filed an EEOC charge against JB

Hunt on September 12, 2020.

      25.    Dozier has sought employment from several trucking companies since

his termination. Throughout this process various said trucking companies have

informed Dozier that JB Hunt provided false, derogatory information regarding his

driving record and job performance. As a result, said trucking companies declined

to hire Dozier.

      26.    Dozier has suffered harm because of JB Hunt’s discriminatory and

retaliatory conduct.




                                        7
      Case 1:21-cv-00793-TWT-JKL Document 1 Filed 02/24/21 Page 8 of 11




                                     COUNT I
                               (Age Discrimination)


      27.    Dozier incorporates by reference all the preceding paragraphs of this

complaint as though set forth fully and separately herein.

      28.    JB Hunt unlawfully discriminated against Dozier by terminating his

employment because of his age.

      29.    JB Hunt’s termination of Dozier’s employment violates 29 U.S.C.A. §

623(a)(1).

      30.    As a result of JB Hunt’s discriminatory conduct, Dozier has suffered

monetary damages including but not limited to back pay, the loss of benefits and the

opportunity to vest in the Company’s retirement plan.

      31. Dozier is entitled to liquidated damages equal to the amount of lost pay

and benefits concerning JB Hunt’s willful violation of the ADEA.

                                       COUNT II
                                      (Retaliation)
      32.    Dozier incorporates by reference all the preceding paragraphs of this

complaint as though set forth fully and separately herein




                                         8
      Case 1:21-cv-00793-TWT-JKL Document 1 Filed 02/24/21 Page 9 of 11




      33.    By filing a charge of discrimination with the EEOC, Dozier engaged in

protected activity by opposing conduct that he reasonably believed to be a violation

of the ADEA and by participating in an investigation conducted by the EEOC.

      34.    JB Hunt has retaliated against Dozier for opposing discrimination under

the ADEA or participating in an EEOC investigation by interfering with his efforts

to gain new employment.

      35.    JB Hunt’s retaliatory conduct is a violation of 29 U.S.C.A. §623(d).

      36.    As a result of JB Hunt’s retaliatory conduct, Dozier lost compensation

and other benefits of employment, and has suffered emotional distress, anxiety, and

mental anguish.

                                  COUNT III
              (Tortious Interference with a business relationship)

      37. Dozier incorporates by reference all the preceding paragraphs of this

complaint as though set forth fully and separately herein.

      38.    JB Hunt engaged in improper or wrongful conduct, without privilege,

by providing false and derogatory information to prospective employers regarding

Dozier’s driving record and job performance.




                                         9
     Case 1:21-cv-00793-TWT-JKL Document 1 Filed 02/24/21 Page 10 of 11




      39. JB Hunt acted with malice and intent to injure concerning its false and

derogatory representations to Dozier’s prospective employers.

      40. JB Hunt’s conduct caused third parties to fail to enter anticipated business

relationships with Dozier.

      41. JB Hunt's tortious conduct has proximately caused damage to Dozier, and

as a result, Dozier lost compensation, benefits of employment, and he has suffered

emotional distress, anxiety, and mental anguish.

      42. Dozier is also entitled to punitive damages because of JB Hunt acting

with malice and intent to injure him concerning the false and derogatory

representations it made to Dozier’s prospective employers.



                           PRAYER FOR RELIEF

      Wherefore, Plaintiff demands a trial by jury and that the following relief be

granted:

           A. Back pay, front pay, and lost benefits, including retirement benefits;

           B. Compensatory damages to the extent allowed by law;

           C. Liquidated damages;

           D. Punitive damages;



                                          10
     Case 1:21-cv-00793-TWT-JKL Document 1 Filed 02/24/21 Page 11 of 11




         E. Attorneys’ fees and costs of litigation;

         F. Pre-judgment and post-judgment interest at the highest lawful rate; and

         G. Such other equitable and monetary relief as the Court deems just and

            proper.

      Respectfully submitted, the 24th day of February 2021.

                                      HKM Employment Attorneys LLP
                                      s/Artur Davis
                                      Artur Davis 1
                                      Jermaine “Jay” Walker
                                      3355 Lenox Rd. NE
                                      Suite 660
                                      Atlanta GA 30326
                                      adavis@hkm.com
                                      404-220-9165
                                      jwalker@hkm.com
                                      404-301-4020




1
 Artur Davis will promptly file for admission pro hac vice as an attorney of record
in this action this same day. Davis is licensed in the state of Alabama and the
District of Columbia.



                                         11
